IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                                      O



STATE OF WASHINGTON,                                                                               --i ,-

                                                          No. 71801-1-1                            t73 '

                      Respondent,                                                      i
                                                                                      C'"'
                                                          DIVISION ONE                              zx.
               v.

                                                          PUBLISHED OPINION                          y.'<
                                                                                       t   '"":•


CASEY FREDRICK PORTER,                                                                     en



                      Appellant.                )         FILED: July 6,2015


      Appelwick, J. — An offender's date of discharge is the date the trial court receives

notice that all sentence requirements have been satisfied. By December 18, 2008, the

trial court had notice that Porter completed all of his sentence terms; however, he

remained subject to a no-contact order, which expired on January 23, 2012.            Porter

petitioned the court for discharge after the expiration of his no-contact order. Accordingly,

the trial court determined that his date of discharge was the date the no-contact order

expired. For purposes of discharge, a no-contact order is not a sentence requirement.

We reverse and remand for amendment of the certificate of discharge to reflect an

effective date of December 18, 2008.

                                          FACTS


       On December 11, 2006, Casey Porter pleaded guilty to one count of violation of a

domestic violence court order.     Porter was sentenced to six months confinement, 12

months of community custody, $500 in legal financial obligations (LFOs), and no contact

with his ex-wife for five years. The no-contact order was entered on January 23, 2007.

Porter's confinement began on February 1, 2007.
No. 71801-1-1/2




      On July 1, 2007, Snohomish County Corrections notified the trial court that Porter

had completed his term of confinement.         On March 24, 2008, the Department of

Corrections notified the trial court that Porter had completed his term of community

custody. On December 18, 2008, the county clerk notified the trial court that Porter had

paid his LFOs in full. On January 23, 2012, the no-contact order expired.

      On April 13, 2013, Porter moved to vacate his conviction. The State responded

that Porter was not yet discharged and thus had not met the requirements for vacating a

conviction under RCW 9.94A.640.       No further action was taken on Porter's motion to

vacate.


      On February 28, 2014, Porter petitioned the court for a certificate of discharge.

The State agreed that discharge was proper, because Porter had satisfied all terms of his

sentence. However, the parties disputed the effective date of discharge. Porter argued

that, under RCW 9.94A.637(2), a no-contact order is a not a sentence requirement for

purposes of discharge. Therefore, he asserted, the effective date was December 18,

2008, when the trial court had notice that he satisfied all actual terms of his sentence.

The State argued that RCW 9.94A.637(2) requires an offender to seek a certificate of

discharge while the no-contact order is still active. Because Porter did not do so, the

State maintained that the effective date was January 23, 2012, when the no-contact order

expired.

      The trial court ruled in favor of the State and entered a certificate of discharge with

the effective date of January 23, 2012. Porter appeals.
No. 71801-1-1/3




                                       DISCUSSION


       A certificate of discharge restores an offender's civil rights lost as a result of

conviction. State v. Miniken. 100 Wn. App. 925, 927, 999 P.2d 1289 (2000). RCW

9.94A.637 sets forth the process by which an offender is discharged. When the trial court

receives notice that an offender has completed all conditions of his sentence, the court

must issue a certificate of discharge. RCW 9.94A.637(1). The effective date of discharge

is the date the trial court receives notice that all sentence requirements have been

satisfied. State v. Johnson, 148 Wn. App. 33, 39, 197 P.3d 1221 (2008).

       In 2009, RCW 9.94A.637 was amended to include current subsection (2), which

provides, in relevant part:

              (2)(a) For purposes of this subsection (2), a no-contact order is not a
       requirement of the offender's sentence. An offender who has completed all
       requirements of the sentence, including any and all legal financial
       obligations, is eligible for a certificate of discharge even if the offender has
       an existing no-contact order that excludes or prohibits the offender from
       having contact with a specified person or business or coming within a set
       distance of any specified location.

               (b) In the case of an eligible offender who has a no-contact order as
       part of the judgment and sentence, the offender may petition the court to
       issue a certificate of discharge and a separate no-contact order by filing a
       petition in the sentencing court and paying the appropriate filing fee
       associated with the petition for the separate no-contact order. This filing fee
       does not apply to an offender seeking a certificate of discharge when the
       offender has a no-contact order separate from the judgment and sentence.

              (i)(A) The court shall issue a certificate of discharge and a separate
       no-contact order under this subsection (2) if the court determines that the
       offender has completed all requirements of the sentence, including all legal
       financial obligations.    The court shall reissue the no-contact order
       separately under a new civil cause number for the remaining term and under
       the same conditions as contained in the judgment and sentence.

Laws of 2009, ch. 288, § 2.
No. 71801-1-1/4




       Here, Porter petitioned for a certificate of discharge after his no-contact order

expired. We are asked to determine the effective date of discharge under these

circumstances.


       Statutory construction is a question of law that we review de novo. Stuckev v.

Dep't of Labor & Indus.. 129 Wn.2d 289, 295, 916 P.2d 399 (1996). If a statute is

unambiguous, the court does not engage in statutory construction; rather, the statute's

meaning must be derived solely from its plain language. Rozner v. City of Bellevue. 116

Wn.2d 342, 347, 804 P.2d 24 (1991). If a statute is ambiguous, courts may "resort to

statutory construction, legislative history, and relevant case law for assistance in

discerning legislative intent." Christensen v. Ellsworth. 162 Wn.2d 365, 373, 173 P.3d

228 (2007). "A statute is ambiguous if it can reasonably be interpreted in two or more

ways, but it is not ambiguous simply because different interpretations are conceivable."

Berqerv.Sonneland. 144Wn.2d91, 105, 26 P.3d 257 (2001).

       The parties present two readings of RCW 9.94A.637, each focusing on subsection

(2). Porter takes the position that, under RCW 9.94A.637(2)(a), a no-contact order is not

a sentence requirement.      Therefore, he asserts, his effective date of discharge was

December 18, 2008, when the trial court had notice that all actual sentence requirements

were completed.      Under the State's interpretation of the statute, a no-contact order

remains a sentence requirement until it expires or is replaced with a civil order under the

petition process set forth in RCW 9.94A.637(2)(b). The State contends that, because

Porter did not bring a (2)(b) petition prior to the expiration of his no-contact order, his date

of discharge was January 23, 2012, when the no-contact order expired.
No. 71801-1-1/5




       In focusing so heavily on subsection (2) of the statute, the parties neglect

subsection (6). Subsection (6)—which predates subsection (2) by nine years—states,

       Unless otherwise ordered by the sentencing court, a certificate of discharge
      shall not terminate the offender's obligation to comply with an order that
      excludes or prohibits the offender from having contact with a specified
      person or coming within a set distance of any specified location that was
      contained in the judgment and sentence. An offender who violates such an
      order after a certificate of discharge has been issued shall be subject to
      prosecution according to the chapter under which the order was originally
       issued.

RCW 9.94A.637(6) (emphasis added); see also Laws of 2000, ch. 119, § 3. The plain

language of this provision acknowledges an offender's ability to obtain a certificate of

discharge notwithstanding a no-contact order. Necessarily, the legislature did not regard

a no-contact order as a sentence requirement that must be satisfied to obtain a certificate

of discharge. Therefore, the existence of a no-contact order in a judgment and sentence

could not delay the effective date of discharge.

       Subsection (6) was part of Engrossed Second Substitute Senate Bill 6400 (S.B.

6400), which was passed in March 2000 and became effective June 8, 2000.1

Engrossed Second Substitute S.B. 6400, 56th Leg., Reg. Sess. (Wash. 2000); Laws

of 2000, ch. 119, § 3. On May 30, 2000—before S.B. 6400 became effective—the Court

of Appeals held that a no-contact order was a sentence requirement, and thus the trial

court properly denied a request for discharge prior to the order's expiration. Miniken, 100

Wn. App. at 927. The earlier version of the discharge statute considered in Miniken was

silent as to whether a no-contact order was a sentence requirement. See former RCW



       1 At the time, the provision became former RCW 9.94A.220(4) (2000). Laws of
2000, ch. 119, § 3. It has since been recodified as RCW 9.94.637(6). See Laws of 2001,
ch. 10, § 6; Laws of 2009, ch. 288, § 2.
No. 71801-1-1/6




9.94A.220 (1994), recodified as RCW 9.94A.637 (Laws of 2001, ch. 10, § 6); see also

Laws of 2000, ch. 119, § 3. The Miniken court noted that another provision of the

Sentencing Reform Act of 1981, chapter 9.94A RCW, authorizes a sentencing court to

enforce a no-contact order beyond an offender's term of community supervision or

placement.   100 Wn. App. at 928.      Accordingly, the court reasoned, the legislature

"necessarily intended that the sentencing court retain jurisdiction over the offender after

he or she has met the supervision and placement requirements." id. at 928. The court

therefore concluded that "the no-contact order is properly characterized as a 'requirement

of the sentence' and the sentencing court retains jurisdiction until the offender's

completion of his or her sentence requirements." JdL at 929.

       Miniken's holding was premised on the concern that a certificate of discharge

would render a no-contact order unenforceable. See id. at 928-29. S.B. 6400 provided

that a certificate of discharge does not terminate an offender's obligation to comply with

his or her no-contact order. Laws of 2000, ch. 119, § 3. This necessarily rejected the

premise in Miniken that the no-contact order was a "'requirement of the sentence'" for

purposes of discharge. See 100 Wn. App. at 929. For if the order were a requirement of

the sentence, the certificate of discharge could not have been granted at all. Plainly, the

statute superseded Miniken.

       Due to timing, however, neither S.B. 6400 nor Miniken addressed the other.

Concern remained years later that Miniken, though based on prior law, was inconsistent

with S. B. 6400 and represented a potential threat to the legislative policy stated in S.B.

6400. See H.B. Rep. on Engrossed Substitute H.B. 1002, 61st Leg., Reg. Sess. (Wash.

2009). In 2009, the legislature enacted Engrossed Substitute House Bill 1002 to clarify
No. 71801-1-1/7



the intent of S.B. 6400. See Laws of 2009, ch. 288, § 1; H.B. Rep. on Engrossed

Substitute H.B. 1002, 61st Leg., Reg. Sess. (Wash. 2009). The intent section of the bill

declared,

       The legislature finds that restoration of the right to vote and serve on a jury,
       for individuals who have satisfied every other obligation of their sentence,
       best serves to reintegrate them into society, even if a no-contact order
       exists. Therefore, the legislature further finds clarification of the existing
       statute is desirable to provide clarity to the courts that a certificate of
       discharge shall be issued, while the no-contact order remains in effect, once
       other obligations are completed.

Laws of 2009, ch. 288, § 1 (emphasis added).

       The legislature added a process by which a person may petition for a certificate of

discharge and a no-contact order could be separated from the judgment and sentence.2

RCW 9.94A.637(2)(b). The relevant portion of the amendment made explicit that for

"purposes of this subsection (2), a no-contact order is not a requirement of the offender's

sentence." RCW 9.94A.637(2)(a). Subsection (6) was retained.3 See Laws of 2009,


       2 The State's argument suggests that RCW 9.94A.637(2)(b) is a mandatory
process for obtaining a certificate of discharge while a no-contact order is still active. We
need not decide whether subsection (2)(b) is optional or mandatory. However, we note
that subsection (2)(b) uses the word "may" rather than "shall" in setting forth the petition
process for discharge and separation of the no-contact order. RCW 9.94.637(2)(b). Use
of the word "may" creates the authority to petition; use of the word "shall" would have
created the duty to petition. RCW 9.94A.637(1) instructs the court to issue a certificate
of discharge when it receives notice that the requirements of sentence are met. If the
petition process was intended to be mandatory, one would expect an amendment to
subsection (1), cross-referencing subsection (2)(b), to require a petition prior to discharge
if the sentence contained a no-contact order. On the other hand, the petition process
might have been intended merely to facilitate discharge for those who had not been
properly discharged between 2000 and 2009 because of a no-contact order. See also
Laws of 2009, ch. 288, § 1 (finding that "clarification of the existing statute is desirable to
provide clarity to the courts that a certificate of discharge shall be issued, while the no-
contact order remains in effect").
        3The legislature made one change to subsection (6). See Laws of 2009, ch. 288,
§ 2. S.B. 6400 was domestic violence legislation, and subsection (6) previously pertained
only to no-contact orders issued under chapter 10.99 RCW. See Engrossed Second
No. 71801-1-1/8




ch. 288, § 2. As a result, a no-contact order was not a sentence requirement for purposes

of discharge after the enactment of subsection (6) in 2000, and it did not become one

after the enactment of subsection (2) in 2009.        The effective date of discharge is

independent of any provisions for a no-contact order in the judgment and sentence.

      Porter's effective date of discharge was December 18, 2008, the date the trial court

received notice that all actual sentence requirements were satisfied. We reverse and

remand for correction of the date of discharge.




WE CONCUR:




  jpg^/v^CiX                             —c_\ A^-y->




Substitute S.B. 6400, 56th Leg., Reg. Sess. (Wash. 2000); Laws of 2000, ch. 119, § 3.
In 2009, the legislature removed the reference to chapter 10.99 RCW, thereby making
subsection (6) applicable to all no-contact orders. Laws of 2009, ch. 288, § 2.

                                                  8